Case 1:19-cr-20624-AHS Document 24 Entered on FLSD Docket 10/25/2019 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 19-CR-20624-BB

  UNITED STATES OF AMERICA

         vs.

  JUANA MIRTA QUINTERO and
  YUDEL GONZALEZ

                        Defendants.
                                              /

                               FIRST SPEEDY TRIAL REPORT

         The Court directed the parties to file Speedy Trial reports consistent with Southern

  District of Florida Local Rule 88.5 (“Rule 88.5”). Pursuant to the Court’s Order and Rule 88.5,

  the United States submits the following Speedy Trial report:

         1. On September 24, 2019, a 10-count indictment was returned against the defendants.

  [D.E. 3].

         2. On September 26, 2019, Defendant Juana Quintero made her initial appearance.

  [D.E. 7].

         3. The following day, on September 27, 2019, Defendant Yudel Gonzalez made his

  initial appearance. [D.E. 9.]. 1 Both defendants were arraigned on October 1, 2019. [D.E. 13-

  14].

         4. The Speedy Trial Act provides that the trial of a defendant charged by indictment




  1
   Although the docket suggests Defendant Gonzalez’s initial appearance was on September 30,
  2019, Gonzalez’s initial appearance was on Friday, September 27, 2019.
Case 1:19-cr-20624-AHS Document 24 Entered on FLSD Docket 10/25/2019 Page 2 of 4




  “shall commence within seventy days from the filing date (and making public) of the . . .

  indictment, or from the date the defendant has appeared before a judicial officer of the court in

  which such charge is pending, whichever date last occurs.” 18 U.S.C. § 3161(c)(1).

          5. The statute lists various periods of delay that are excluded from the computation of

  when a trial shall commence. See 18 U.S.C. § 3161(h)(1).

          6. Here, the Speedy Trial period began to run on September 26, 2019 for Defendant

  Quintero, and on September 27, 2019 for Defendant Gonzalez, the dates on which the defendants

  made their initial appearances.

          7. There is no excludable time recorded on the docket on which the parties are in

  conflict.

          8. Accordingly, for Defendant Quintero, twenty-nine (29) days have elapsed on her

  speedy trial clock. As of today, forty-one (41) days remain on Defendant Quintero’s speedy trial

  clock, and the final date upon which she can be tried in compliance with the Speedy Trial Plan of

  this Court is December 5, 2019.

          9. For Defendant Gonzalez, twenty-eight (28) days have elapsed on his speedy trial

  clock. As of today, forty-two (42) days remain on Defendant Gonzalez’s speedy trial clock, and

  the final date upon which he can be tried in compliance with the Speedy Trial Plan of this Court

  is December 6, 2019.

          The undersigned Trial Attorney has consulted with counsel for each of the Defendants,

  who advised that they do not object to the United States’ Speedy Trial calculation.

  Dated: October 25, 2019                              Respectfully submitted,

                                                       ROBERT ZINK
                                                       CHIEF, FRAUD SECTION

                                                       ARIANA FAJARDO ORSHAN
Case 1:19-cr-20624-AHS Document 24 Entered on FLSD Docket 10/25/2019 Page 3 of 4




                                           UNITED STATES ATTORNEY

                                     By:   /s/ Alexander Pogozelski
                                           Alexander Pogozelski (FL Bar # A5502549)
                                           Trial Attorney
                                           United States Department of Justice
                                           Criminal Division, Fraud Section
                                           1400 New York Avenue, N.W.
                                           Washington, D.C. 20005
                                           Tel: (202) 510-2208
                                           Email: alexander.pogozelski@usdoj.gov
Case 1:19-cr-20624-AHS Document 24 Entered on FLSD Docket 10/25/2019 Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 25, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF.



                                              By:     /s/ Alexander T. Pogozelski
                                                      Alexander Pogozelski (FL Bar # A5502549)
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Criminal Division, Fraud Section
                                                      1400 New York Avenue, N.W.
                                                      Washington, D.C. 20005
                                                      Tel: (202) 510-2208
                                                      Email: alexander.pogozelski@usdoj.gov
